Citation Nr: 0634890	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-27 772	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for arthritis of all 
joints.  

3.  Entitlement to service connection for hearing loss.  

4.   Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The Board remanded this case in March 2006 for further 
development of the record.  The requested actions having been 
completed, the case is now again before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show the veteran had a 
chronic low back disability during service or that any 
current low back disability is due to service.  

2.  The medical evidence does not show the veteran had 
arthritis of all joints during service or within one year 
after his separation from service, or that any current joint 
arthritis is due to service.  

3.  The medical evidence does not show the veteran had 
hearing loss during service or sensorineural hearing loss, in 
particular, within one year after his separation from 
service, or that any current hearing loss is due to service.  

4.   The medical evidence does not show the veteran had 
hiatal hernia and GERD during service or within one year 
after his separation from service, or that any current 
disability involving these conditions is due to service.  

5.  The evidence does not show the veteran was exposed to an 
herbicide agent during service, resulting in Type II diabetes 
mellitus.

6.  The medical evidence does not show the veteran's current 
Type II diabetes mellitus is due in any way to his military 
service.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  Arthritis of all joints was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Hearing loss was not incurred or aggravated in service, 
and sensorineural hearing loss in particular may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  

4.  Hiatal hernia and GERD were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  Type II diabetes mellitus was not incurred or aggravated 
in service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing all of the claims on appeal except for 
service connection for diabetes mellitus and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  He was provided a VCAA letter in June 2003.  Thus, 
he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through April 2001 have been obtained and he was 
provided three VA compensation examinations, including to 
obtain an opinion as to the etiology of his claimed 
disabilities - the dispositive issue.  He has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
August 2001 - after notifying the veteran of the provisions 
of the VCAA as they pertain to each of the issues except for 
service connection for diabetes mellitus, and again in 
August 2003, after sending the veteran a VCAA letter on that 
issue in June 2003.  Consequently, the Board finds that there 
has been no error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for service connection.  
But even so, in the July 2006 supplemental statement of the 
case he was provided notice of what type of information and 
evidence was needed to substantiate an increased rating, as 
well as an earlier effective date.  Accordingly, the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of his claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Initially, the Board notes that the veteran's original VA 
claims file, including, presumably, his service medical 
records, has been lost.  Although the RO has twice attempted 
to obtain his service medical records, including the records 
of a hospitalization at Ft. Ord during service, no additional 
records are available; the only additional service records 
that have been obtained are his service personnel records.  
He was requested to identify all records of his treatment and 
to provide any treatment records that are in his possession 
that might aid in substantiating his claims.  But the 
available medical records date only from 1994.  
Unfortunately, then, the Board finds that further attempts to 
locate additional service records would be fruitless.  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Low back disability 

The veteran asserts that he was involved in a motor vehicle 
accident during service in 1970 and was hospitalized for 
several months at Ft. Ord in California for treatment of his 
injuries.  He contends that his injuries included a back 
injury which has caused increasing pain over the years.  He 
has submitted a copy of a newspaper article that describes 
the motor vehicle accident.  

The service personnel records - the only service records 
that are available - show the veteran was stationed at Ft. 
Ord from April to November 1970.  Unfortunately, those 
records do not indicate he was hospitalized or sustained a 
back injury, as alleged.  

The available post-service VA treatment records reflect a 
diagnosis of chronic low back pain with bilateral radicular 
pain of undetermined etiology in November 1997; that record 
does note the veteran's reported history of treatment for his 
back injury following the 1970 accident.  The treatment after 
the injury reportedly included a back brace and rest, which 
reportedly provided minimal relief.  The veteran indicated 
that he had subsequently undergone physical therapy, although 
he had not followed the therapy seriously.  He had also tried 
various medications in the past, with little relief.  X-rays 
of the lumbar spine in 1994, CT of the lumbar spine in 1995, 
and an MRI of the lumbar spine in January 1998 were 
reportedly all normal.  An outpatient report in January 1998 
also notes that the veteran was involved in an auto accident 
in 1997 and that, since that accident, he had undergone 
various treatments for his low back pain.  Another MRI of the 
veteran's lumbar spine in June 1998 showed "some bulging of 
the disk in the lumbar region but no evidence of" a 
herniated disc.  Early degenerative changes were also noted 
in the facets at the level of L5-S1.  

A private physician wrote in July 1998 that he had treated 
the veteran since June 1998 for severe pain in the 
lumbosacral area, with radiation into both hips and legs and 
paresthesia in the left leg.  He indicated that he concurred 
in the diagnosis of severe low back pain.  A January 2001 VA 
clinic report lists a diagnosis of arthritic back pain.  

The Board finds that the evidence shows the veteran was in a 
motor vehicle accident during service, although there is no 
direct evidence of record that he did in fact sustain an 
injury to his low back at that time.  Further, the medical 
evidence confirms he now has chronic low back pain, as well 
as arthritic changes on MRI.  However, to establish service 
connection there must be medical evidence of a link between 
his current disability and service.  And keep in mind his lay 
assertions of medical causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Therefore, a VA compensation examination was conducted in 
April 2006, in part to obtain an opinion as to whether there 
is a nexus between any current low back disorder and service.  
The examiner noted the veteran's history, as set forth above, 
including his report that he was treated for six weeks 
following the accident in service, with rest, physical 
therapy, medication, and a back brace.  Later during service, 
he went to Germany and continued to take medication.  It was 
noted that, after service, he was treated off and on for back 
pain.  The examiner stated that 
x-rays of the lumbosacral spine were normal.  He listed a 
diagnosis of chronic low back strain with a mechanical back 
pain component.  The examiner reviewed the records and 
indicated there was no evidence of arthritis in the lower 
back and that it was not likely the veteran's current back 
symptoms are related to his military service, including the 
October 1970 car accident.

The Board recognizes the inherent limitation in the veteran 
proving his claim imposed by the missing service medical 
records and any treatment records after service until the 
1990s.  But the Board may consider only the available 
evidence.  And unfortunately in this case, there is no 
medical evidence linking any current low back disorder to 
service.  In fact, the recent VA medical opinion specifically 
indicates that it is unlikely there is such a relationship.  
Note also that the examiner reached this unfavorable 
conclusion even assuming the injury in service occurred, 
meaning the absence of the service medical records is 
ultimately inconsequential.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)) (Generally, when a veteran's service medical records 
(SMRs) are unavailable, VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened).

Accordingly, lacking the requisite medical nexus evidence, 
the criteria for service connection are not met.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For the foregoing reasons, the claim for service connection 
for a low back disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, this 
doctrine is inapplicable in the current appeal.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

Arthritis of all joints

The VA treatment records do reflect the veteran's complaint 
of left arm pain and indicate that arthritis was considered 
as an etiology.  However, no x-rays have shown arthritis in 
any joints and no examiner has assigned a definite diagnosis 
of arthritis.  Despite the veteran's contentions, there 
simply is no medical evidence that he has arthritis in any 
joint, let alone all joints.  

Further, no examiner has suggested that any current joint 
arthritis, even were the Board to presume the veteran has 
this condition, had its origins in service.  

In the absence of evidence that the veteran currently has the 
claimed disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  



Because as the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  

On an authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
40
35
40
105
105+
Left
40
30
50
50
100

Speech audiometry revealed speech discrimination ability of 
92 percent in each ear.  The examiner indicated that, without 
the service medical records, no opinion could be offered as 
to whether the veteran's hearing loss was aggravated by 
service without resorting to speculation.  

Clearly, the veteran's current hearing meets the criteria for 
hearing loss disability, as set forth in 38 C.F.R. § 3.385.  
Nevertheless, there is no medical evidence indicating his 
hearing loss began during or is otherwise related to his 
military service.  



The veteran has acknowledged he had significant hearing loss 
prior to service - in fact, that he was classified 4-F as a 
result.  He says the military accepted him despite this.  So 
he claims entitlement to service connection on the basis of 
aggravation of his pre-existing hearing loss during service 
beyond its natural progression.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

That notwithstanding, the claims file does not contain any 
medical evidence documenting the degree of any hearing loss 
that may have been present prior to service.  But even 
accepting the veteran's assertion that he had significant 
hearing loss prior to service, the file contains no medical 
evidence that any pre-existing hearing loss permanently 
worsened during service.  And again, the veteran's 
unsubstantiated contention in this regard is not given any 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In summary, there is no available medical evidence suggesting 
the veteran's hearing loss began during service or that any 
hearing loss that was first manifest after service was due to 
injury or disease that was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Neither is there any 
medical evidence that sensorineural hearing loss, in 
particular, was first manifest to a compensable degree within 
one year after the veteran's separation from service to allow 
for the presumption that it was incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(allowing presumptive service connection for organic diseases 
of the nervous system).  Finally, there is no medical 
evidence that any pre-existing hearing loss increased in 
severity during service beyond its natural progression (i.e., 
was aggravated by service).  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, this 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hiatal hernia and GERD

An upper gastrointestinal x-ray series in February 1994 
reportedly showed a small sliding hiatal hernia and 
duodenitis.  A VA clinic record in November 1997 notes that 
the veteran had a history of a hiatal hernia, GERD, and 
duodenitis, apparently on the veteran's own report.  No 
current symptoms or pertinent abnormal clinical findings were 
listed.  An esophagogastroduodenoscopy in October 1999 
reportedly showed a small hiatal hernia with reflux, and mild 
gastritis.  An examiner in January 2001 recorded the 
veteran's report of one mild episode of gastroesophageal 
reflux approximately one month previously, and listed a 
diagnosis of GERD.  

A VA compensation examination was conducted in May 2006.  The 
examiner noted the veteran's report that he had been having 
heartburn since 1975 - his active service ended in August 
1971 - and that diagnostic studies in 1975 had disclosed a 
hiatal hernia and acid reflux disease.  Since 1975, he had 
taken medications for heartburn off and on.  No pertinent 
abnormal clinical findings were noted by the VA examiner.  
The examiner reviewed the records and stated that it was 
unlikely that the veteran's hiatal hernia and GERD were 
related to his military service.  

Significantly, the veteran reported to the May 2006 VA 
examiner that his heartburn began in 1975, approximately four 
years after his separation from service, and that his hiatal 
hernia and reflux disease were first diagnosed at that time.  
Moreover, there is no medical evidence that his current 
hiatal hernia and GERD began in service or are otherwise due 
to service.  

Consequently, the claim for service connection for hiatal 
hernia and GERD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Diabetes mellitus

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law also states that, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

For a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, each of the following specific diseases shall be 
considered to be incurred in or aggravated by such service 
notwithstanding the fact that there is no record of evidence 
of such disease during the period of such service.  
38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2006).  The specific 
diseases are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma, multiple myeloma, respiratory cancers, acute and 
subacute peripheral neuropathy, prostate cancer, and type II 
diabetes mellitus.  

Here, though, the record indicates the veteran did not serve 
in the Republic of Vietnam or anywhere in the Southeast Asia 
Theater of Operations.  So these presumptions regarding in-
service exposure to an herbicide agent (including the dioxin 
in Agent Orange) and service connection for type II diabetes 
mellitus as a result of such exposure are not applicable for 
this veteran.  

Notwithstanding the foregoing, however, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Accordingly, service connection for type II diabetes mellitus 
in this case may be established by evidence that shows either 
that the veteran's diabetes mellitus had its origins during 
service, or that he was actually exposed to an herbicide 
agent during service and his current diabetes mellitus 
resulted from that exposure; or service connection may be 
presumed if the evidence shows that diabetes mellitus was 
first manifest to a compensable degree within one year 
following his separation from service.  

The VA clinic records note a diagnosis of non-insulin-
dependent diabetes mellitus in November 1997 and indicate the 
veteran was then taking oral hypoglycemic medication.  He 
reported to a VA compensation examiner in May 2006 that the 
onset of his diabetes was 20 to 25 years previously - so if 
true meaning as early as 1981 (keeping in mind, though, he 
separated from service 10 years prior to that, in 1971).  He 
indicated he was taking insulin as well as oral hypoglycemic 
medication.  

Because diabetes mellitus was not first manifest during 
service, service connection on that basis is not established.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, because the 
evidence does not show the condition was manifest to a 
compensable degree within one year after the veteran's 
discharge from service, service connection also may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Moreover, although the veteran asserts that he worked with 
Agent Orange (an herbicide agent) while stationed at Camp 
Roberts in California, the record does not show he was 
stationed at that facility.  More importantly, however, the 
record does not document that he was actually exposed to an 
herbicide agent at any time during service.  Lacking such 
evidence, service connection on the basis of direct service 
incurrence is not established.  See Combee, supra.  

For all the foregoing reasons, the veteran's claim for 
service connection for diabetes mellitus, including as due to 
exposure to an herbicide agent, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a low back disability is denied.  

Service connection for arthritis of all joints is denied.  

Service connection for hearing loss is denied.  

Service connection for hiatal hernia and GERD is denied.  

Service connection for Type II diabetes mellitus, claimed as 
due to herbicide exposure, is denied.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


